Citation Nr: 1008569	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-00 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred from November 25, 2006, to November 27, 
2006 at Valley View Regional Hospital.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from May 1962 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in August 2007 of the 
Department of Veterans Affairs medical center (VAMC) in 
Oklahoma City, Oklahoma.  

When filing his substantive appeal in January 2008, the 
Veteran submitted additional medical evidence in support of 
his claim which was not accompanied by a waiver of 
jurisdictional review by the RO in the first instance.  See 
38 C.F.R. § 20.1304(c).  This evidence was received after the 
November 2007 statement of the case and there is no 
supplemental statement of the case on file.  However, in 
light of the full allowance of this appeal below, there is no 
need to refer such evidence to the RO for its initial review.  
Id.


FINDINGS OF FACT

1.  The Veteran received treatment at the Mary Hurley 
Hospital emergency department in Coalgate, Oklahoma, on 
November 24, 2006, for the acute onset of abdominal pain and 
vomiting.  Cardiac causes were ruled out. 

2.  At the time of the November 2006 treatment, the Veteran 
was service connected for posttraumatic stress disorder, 
rated 30 percent disabling; residuals of a right knee injury, 
rated 10 percent disabling; and residuals of fracture, right 
fourth metacarpal, rated 0 percent disabling.

3.  After a medical doctor determined that the Veteran 
required a higher level of emergent care than the current 
facility could provide, the Veteran was transferred to Valley 
View Regional Hospital in Ada, Oklahoma, by ambulance with a 
diagnosis of bowel obstruction; the expenses incurred at 
Valley View Regional Hospital were incurred both as a result 
of a continued medical emergency and because a VA or other 
government facility was not feasibly available.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
criteria for payment or reimbursement for medical services 
provided by Valley View Regional Hospital in Ada, Oklahoma, 
from November 25, 2006, through November 27, 2006, have been 
met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 38 
C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  In the circumstances of this case, 
there is no further duty to notify or to assist.  Moreover, 
the Veteran was provided with VCAA notice with respect to 
this appeal in July 2004. 

II.  Background

The Veteran in this case is service connected for 
posttraumatic stress disorder evaluated, rated 30 percent 
disabling; residuals of a right knee injury, rated 10 percent 
disabling; and residuals of fracture, right fourth 
metacarpal, rated 0 percent disabling.  

Private hospital records from Valley View Regional Hospital 
in Ada, Oklahoma, state that on November 24, 2006, the 
Veteran had presented to Mary Hurley Hospital emergency 
department in Coalgate, Oklahoma, with an acute onset of 
abdominal pain and vomiting of 24 hours' duration.  Cardiac 
causes were reportedly ruled out, but as the diagnosis was 
not clear, the Veteran was transferred to Valley View 
Regional Hospital for management and diagnosis.  The actual 
private hospital records from Mary Hurley Hospital are not on 
file.  At the time of transfer the Veteran was diagnosed as 
having bowel obstruction, most likely adhesive and partial.  
He was also diagnosed as having dehydration, uncontrolled 
type II diabetes mellitus, and acute renal failure.  Upon 
admission to Valley View Regional Hospital, the Veteran was 
to be put on bed rest and rehydrated and serial abdominal 
films were to be ordered.  Abdominal films contain an 
impression of follow-up for possible early small bowel 
obstruction seen, but no free air is noted under the 
diaphragm.  

The August 2007 decision from the VAMC reflects that the 
Veteran's claim for payment or reimbursement of private 
medical expenses incurred from November 25, 2006, through 
November 27, 2006 at Valley View Regional Hospital was denied 
based on a determination that VA facilities were feasibly 
available to provide the care at issue.  The August 2007 
decision notes "va was off divert, veteran should have been 
transferred to VA."

In the August 2007 Notice of Disagreement, the Veteran 
asserted that based on his initial symptoms he thought he was 
having a heart attack and that the nearest VA medical 
facility was 90 miles away.  He said that he instead went to 
the emergency room at Mary Hurley Hospital in Coalgate, 
Oklahoma.  He explained that the doctors discovered that he 
wasn't having a heart attack, but that his condition was 
nonetheless life threatening.  He said he asked his doctor at 
Mary Hurley Hospital about being transferred to the Bonham VA 
medical facility where he goes for all of his medical care, 
but that his doctor told him that the hospital could not 
release him to go to Bonham and instead transferred him to 
Valley View Hospital in Ada, Oklahoma, for surgery.  He went 
on to note that it turned out that he did not need surgery at 
that time after all, but he subsequently underwent surgery at 
a VA medical facility in Dallas, Texas.  He noted that Mary 
Hurley Hospital had been paid as well as the ambulance 
service to Valley View Regional Hospital, and he did not 
understand why VA was not paying for his treatment at Valley 
View Regional Hospital.  

On file is a December 2007 letter from William L. Barrett, 
M.D., who had been the Veteran's attending physician at 
Valley View Regional Hospital during the Veteran's November 
2006 hospitalization.  Dr. Barrett stated that the Veteran's 
condition at that time had been a "life threatening 
situation" and that it had been necessary for him to go to 
the nearest surgeon.  He said that had the Veteran been 
transferred to "the city", it would have been "unnecessary 
risk in his medical care."  He went on to opine that he did 
not think that doing anything but caring for the Veteran's 
life threatening situation in the manner in which they did 
would have resulted in as excellent an outcome.  

In the substantive appeal received in January 2008, the 
Veteran stated that in seeking treatment in the emergency 
room for his condition in November 2006, the doctor told him 
that it was too far to the nearest VA facility and that they 
would not take him over the state line to Texas.  He said 
they told him they had to take him to the nearest surgeon for 
treatment due to the severity of his condition.  He said that 
by paying the fee for the ambulance service to Valley View 
Hospital, VA "acknowledges their responsibility for the 
transfer...".  

III.  Analysis

As the record shows, the Veteran is seeking payment or 
reimbursement of private medical care expenses incurred from 
November 25, 2006 through November 27, 2006, at Valley View 
Regional Hospital in Ada, Oklahoma.  He was initially seen at 
Mary Hurley Hospital in Coalgate, Oklahoma, on November 24, 
2006, for severe cramping at which time cardiac causes were 
ruled out.  The next day, on November 25, 2005, the Veteran 
was transferred by ambulance to Valley View Hospital in Ada, 
Oklahoma, with a diagnosis of bowel obstruction.  The Veteran 
remarked in his August 2007 Notice of Disagreement that VA 
paid Mary Hurley Hospital in Coalgate, Oklahoma, as well as 
the ambulance service to Valley View Regional Hospital, and 
he doesn't understand why VA will not pay the bill for Valley 
View Regional Hospital.  

The Board initially notes that VA may contract with non-VA 
facilities to provide medical services for which VA may 
assume financial responsibility in certain circumstances.  38 
U.S.C.A. § 1703(a)(1)-(8); 38 C.F.R. § 17.52.  However, the 
Veteran in this case is not alleging that VA contracted with 
Valley View Regional Hospital for the medical treatment at 
issue herein.  Rather, he asserts, as reflected in his August 
2007 Notice of Disagreement, that VA facilities were not 
feasibly available to provide the medical services that he 
received as they were too far.  In this regard, the Veteran 
explained that he had asked his doctor at Mary Hurley 
Hospital in Coalgate about going to the VAMC in Bonham where 
he goes for all of his medical care, but that his doctor told 
him that he could not release him to go to Bonham in his 
condition and he was instead put in an ambulance and 
transported to Valley View Hospital.  Thus, the Board must 
conclude that prior authorization for the private medical 
treatment received at Valley View Hospital from November 25, 
2006, through November 27, 2006, was not obtained pursuant to 
38 C.F.R. § 17.54, and payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1703.

Next, reimbursement for unauthorized medical expenses may be 
made pursuant to 38 U.S.C.A. § 1728.  Generally, in order to 
be entitled to payment or reimbursement of medical expenses 
incurred at a non-VA facility, a claimant must satisfy three 
conditions.  There must be a showing that three criteria are 
met:  (a) The care and services rendered were either:  (1) 
for an adjudicated service-connected disability, or (2) for a 
non-service- connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
or (3) for any disability of a veteran who has a total 
disability, permanent in nature resulting from a service - 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000)); (b) The services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; and (c) No VA or 
other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

The Board finds that the Veteran is not entitled to payment 
under 38 U.S.C.A. § 1728, as the treatment at issue was not 
related to his service-connected disabilities, the Veteran 
does not have total disability permanent in nature resulting 
from a service-connected disability, and the evidence does 
not establish that he is participating in a rehabilitation 
program.

Lastly, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1003 (2009).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177, and referred to as the "Millenium Bill Act" in 
the decision.  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the Veteran has to satisfy all of the following 
conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions could be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was not a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, e.g. 
failure to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the denial of 
payment);

(h)	* * * * *

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veteran's, primarily those 
who receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2009).

In light of the foregoing, the Board notes that the pivotal 
issues are whether the treatment at Valley View was of an 
emergent nature and whether a VA facility was feasibly 
available for the treatment.  In that regard, the August 2007 
decision from the VAMC reflects that the claim was denied 
based on a determination that VA facilities were feasibly 
available to provide the care at issue. The August 2007 
decision notes "va was off divert, veteran should have been 
transferred to VA."

The Veteran has asserted (in the August 2007 Notice of 
Disagreement) that even though the doctors discovered that he 
wasn't having a heart attack, his condition was nonetheless 
life threatening.  He said he asked his doctor at Mary Hurley 
Hospital about being transferred to the Bonham VA medical 
facility, but that his doctor told him that the hospital 
could not release him to go to Bonham and instead transferred 
him to Valley View Hospital in Ada, Oklahoma, for surgery.  

In support of the Veteran's assertion is a December 2007 
statement from William Barrett, M.D., who was the Veteran's 
attending physician at Valley View Hospital.  Dr. Barrett 
said the Veteran had a bowel obstruction which was a "life 
threatening situation" and that it had been necessary for 
the Veteran to go to the nearest surgeon.  He went on to 
state that had the Veteran been transferred to "the city", 
it would have been an "unnecessary risk in [the Veteran's] 
medical care".  He went on to remark that he did not think 
that anything but caring for this life threatening situation 
in the manner in they did would have resulted in as excellent 
an outcome.  

The Board readily admits that the absence of the hospital 
records from Mary Hurley Hospital raises some doubt as to 
precise circumstances of the Veteran's transfer to Valley 
View Hospital in Ada, Oklahoma.  Nonetheless, in view of Dr. 
Barrett's statement and the fact that the VAMC in Oklahoma 
City is more than twice the distance from Mary Hurley 
Hospital than Valley View Regional Hospital, and by resolving 
any reasonable doubt in this case in favor of the Veteran, 
the Board finds, as a matter of fact, that the Veteran is 
entitled to payment or reimbursement of private medical 
expenses incurred at Valley View Regional Hospital from 
November 25, 2006 through November 27, 2006.  


ORDER

Entitlement to payment or reimbursement of private medical 
expenses incurred from November 25, 2006, through November 
27, 2006, at Valley View Regional Hospital is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


